Citation Nr: 1106976	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-07 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent from February 1, 
2007, for status post right thoracotomy, residual of lung cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to April 
1967.  This case is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
The Veteran was scheduled for a hearing before the Board in 
Washington, DC, in January 2011; he failed to report for the 
hearing.


REMAND

The Veteran most recently underwent an examination to determine 
the current degree of severity of the postoperative residuals of 
his lung cancer in September 2009.  In a January 2011 Informal 
Hearing Presentation (IHP), the Veteran's representative 
indicated that the Veteran's condition had become more severe.  
When a veteran claims that his condition is worse than when 
originally rated, and when the available evidence is too old for 
an evaluation of the claimant's current condition, VA's duty to 
assist includes providing him with a new examination.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran should 
accordingly be scheduled for an examination to determine the 
current severity of his symptoms.  

In addition, the January 2011 IHP notes that the Veteran recently 
underwent breathing tests at the Hampton VA Medical Center (VAMC) 
and was told that his breathing had gotten worse.  Prior to the 
examination, up to date treatment records should be secured.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should contact the 
Veteran and obtain the names and addresses 
of all medical care providers, VA and non-
VA, who might have records, not already 
associated with the claims files, 
pertaining to post-service treatment or 
evaluation of status post right 
thoracotomy, residual of lung cancer.  
After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims file 
should be obtained and associated with the 
claims file.  In particular, all 
outstanding treatment records from the 
Hampton VAMC should be obtained.  All 
attempts to procure records should be 
documented in the record.  If the RO or the 
AMC cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the record.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.  

2.  Then, the Veteran should be afforded a 
VA examination by an examiner with 
sufficient expertise to determine the 
severity of his status post right 
thoracotomy, residual of lung cancer.  All 
indicated tests and studies are to be 
performed.  The examiner is asked to 
perform pulmonary function testing and note 
the percent predicted value for FEV-1, FEV-
1/FVC, and DLCO (SB).  The claims folders 
and a copy of this remand must be made 
available to the examiner for review.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  

The examiner should also provide an opinion 
as to the impact of status post right 
thoracotomy, residual of lung cancer, on 
the Veteran's ability to work.  The 
examiner should explain the rationale for 
all opinions given.

3.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

4.  The RO or the AMC should then re-
adjudicate the claim.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the RO or the AMC 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
requisite opportunity to respond.  The case 
should then be returned to the Board, if in 
order, for further appellate action.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


